
	

113 HRES 547 IH: Affirming the vital role that prayer has played throughout the more than 200-year history of our Nation, strengthening the fabric of our society, and recognizing May 1, 2014, as the 63rd annual National Day of Prayer.
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 547
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Forbes (for himself, Mr. McIntyre, Mr. Al Green of Texas, Mr. Vargas, Mr. Aderholt, and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Affirming the vital role that prayer has played throughout the more than 200-year history of our
			 Nation, strengthening the fabric of our society, and recognizing May 1,
			 2014, as the 63rd annual National Day of Prayer.
	
	
		Whereas the first act of America’s first Congress in 1774 was to ask a minister to open with prayer
			 and to lead Congress in the reading of four chapters of the Bible;
		Whereas in 1789, on the same day that Congress finished drafting the First Amendment, it requested
			 President Washington to declare a National day of prayer and thanksgiving,
			 resulting in the first Federal official Thanksgiving proclamation;
		Whereas the Nation has a long history of turning to prayer both in times of crisis and in times of
			 thanksgiving, including over 130 national calls to prayer by the President
			 of the United States since 1789, including—
			(1)President Washington’s Thanksgiving Proclamation of October 3, 1789, “[I]t is the duty of all
			 Nations to acknowledge the providence of Almighty God, to obey His will,
			 to be grateful for His benefits, and humbly to implore His protection and
			 favor—and whereas both Houses of Congress have by their joint Committee
			 requested me to recommend to the People of the United States a day of
			 public thanksgiving and prayer to be observed by acknowledging with
			 grateful hearts the many signal favors of Almighty God especially by
			 affording them an opportunity peaceably to establish a form of government
			 for their safety and happiness.”;
			(2)President Lincoln’s Proclamation of March 30, 1863, “We have been the recipients of the choicest
			 bounties of Heaven; we have been preserved these many years in peace and
			 prosperity; we have grown in numbers, wealth, and power as no other nation
			 has ever grown. But we have forgotten God. We have forgotten the gracious
			 hand which preserved us in peace and multiplied and enriched and
			 strengthened us, and we have vainly imagined, in the deceitfulness of our
			 hearts, that all these blessings were produced by some superior wisdom and
			 virtue of our own. Intoxicated with unbroken success, we have become too
			 self-sufficient to feel the necessity of redeeming and preserving grace,
			 too proud to pray to the God that made us. It behooves us, then, to humble
			 ourselves before the offended Power, to confess our national sins, and to
			 pray for clemency and forgiveness.”;
			(3)President Roosevelt’s prayer before the Nation on D-Day, June 6, 1944, “Many people have urged that
			 I call the Nation into a single day of special prayer. But because the
			 road is long and the desire is great, I ask that our people devote
			 themselves in a continuance of prayer. As we rise to each new day, and
			 again when each day is spent, let words of prayer be on our lips, invoking
			 Thy help to our efforts.”;
			(4)President Eisenhower’s Proclamation of November 12, 1956, “It is also fitting at this season that
			 we should consider God’s providence to us throughout our entire history.
			 Let us remember the Pilgrim Fathers who, fleeing from religious
			 oppression, landed on a bleak, forbidding shore and began to carve out
			 what became this great Republic which it is our happy destiny to love and
			 serve. For their foresight, their courage, and their idealism let us give
			 thanks to the Power which has made and preserved us a Nation. Humbly aware
			 that we are a people greatly blessed, both materially and spiritually, let
			 us pray this year not only in the spirit of thanksgiving but also as
			 suppliants for God’s guidance, to the end that we may follow the course of
			 righteousness and be worthy of His favor.”;
			(5)President Kennedy’s National Day of Prayer Proclamation of October 8, 1963, “On this day, let us
			 acknowledge anew our reliance upon the divine Providence which guided our
			 founding fathers. Let each of us, according to his own custom and his own
			 faith, give thanks to his Creator for the divine assistance which has
			 nurtured the noble ideals in which this Nation was conceived.”;
			(6)President Clinton’s National Day of Prayer Proclamation of April 18, 1997, “As we face the last
			 years of the 20th century, let us uphold the tradition of observing a day
			 in which every American, in his or her own way, may come before God
			 seeking increased peace, guidance, and wisdom for the challenges ahead.
			 Even as we continue to work toward hopeful solutions, may our national
			 resolve be matched by a firm reliance on the Author of our lives—for truly
			 it is in God that we trust.”; and
			(7)President George W. Bush’s National Day of Prayer and Remembrance Proclamation of September 13,
			 2001, “I call on every American family and the family of America to
			 observe a National Day of Prayer and Remembrance, honoring the memory of
			 the thousands of victims of these brutal attacks and comforting those who
			 lost loved ones. We will persevere through this national tragedy and
			 personal loss. In time, we will find healing and recovery; and, in the
			 face of all this evil, we remain strong and united, ‘one Nation under
			 God.’”;
			Whereas the act of prayer is both an expression of religious belief and an act of speech that is
			 protected by the First Amendment of the United States Constitution;
		Whereas both the House of Representatives and Senate have a long tradition of opening their daily
			 legislative sessions with prayer;
		Whereas physical evidence of the Nation’s long tradition of prayer is a permanent part of the
			 Capitol building, including a painting in the Rotunda of the pilgrims
			 praying for divine protections aboard the Mayflower before they embarked
			 for America as the word’s God with us inscribed on a sail above their heads;
		Whereas the law requires in 36 U.S.C. § 119, “The President shall issue each year a proclamation
			 designating the first Thursday in May as a National Day of Prayer on which
			 the people of the United States may turn to God in prayer and meditation
			 at churches, in groups, and as individuals”; and
		Whereas May 1, 2014, marks the 63rd annual observance of the National Day of Prayer: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)recognizes the 63rd annual observance of the National Day of Prayer;
			(2)encourages all the people of the United States to come together to pray and reaffirm the importance
			 prayer has played in the Nation’s heritage; and
			(3)expresses support for the continued recognition each year of the National Day of Prayer, and of the
			 importance that prayer and faith have played in the Nation’s history.
			
